Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 11, 20) “iteratively checking each item acquired by the user against each entry in the mode information table, determining one or more matches between the user information table and the mode information table, and generating and providing to the item lottery unit updated mode information table data, wherein an item odds for each of the one or more matches is set to zero in the updated mode information table data and an item odds for one or more non-matches is maintained at an original value; and executing the non-duplicate lottery process based on the updated mode information table data; and awarding a won item from the non-duplicate lottery process, storing the won item in the plurality of items acquired by the user in the game, and updating the user information table of the storage unit based on the won item”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
A lottery system for awarding game item is well known in the art. For instance, Bennett (2009/0227314) in view of Cohen et al. (2011/0111835) teaches a lottery system for awarding game item. However, Bennett in view of Cohen is silent on “iteratively checking each item acquired by the user against each entry in the mode information table, determining one or more matches between the user information table and the mode information table, and generating and providing to the item lottery unit updated mode information table data, wherein an item odds for each of the one or more matches is set to zero in the updated mode information table data and an item odds for one or more non-matches is maintained at an original value; and executing the non-duplicate lottery process based on the updated mode information table data; and awarding a won item from the non-duplicate lottery process, storing the won item in the plurality of items acquired by the user in the game, and updating the user information table of the storage unit based on the won item”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715